EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, dated August 30, 2013 with an effective date of September 1,
2013 (the “Agreement”), is by and between NEOMEDIA TECHNOLOGIES, INC., a
Delaware corporation (the “Company” or “NeoMedia”), and LAURA MARRIOTT (the
“Executive”). The Company and the Executive are referred to each individually as
a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Parties agree that all prior agreements and amendments between and
among the Parties and their respective and related companies shall be
superseded, replaced and otherwise made null and void, except as otherwise set
forth herein; and

 

WHEREAS, the Executive wishes to be employed by the Company and desires to
provide her services to the Company in such capacities, on and subject to the
terms and conditions hereof; and

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, and intending to be legally bound hereby, the
Company and the Executive do hereby agree as follows:

 

AGREEMENT

 

1.            Adoption of Recitals. The Company and Executive hereto adopt the
above recitals as being true and correct.

 

2.            Employment.

 

(a)            The term of employment with the Company shall commence on
September 1, 2013 (“Effective Date”) and shall expire on August 31, 2016
(“Employment Period”), unless terminated pursuant to other clauses in this
Agreement.

 

(b)            The Agreement shall expire at the end of the Employment Period
unless the Parties agree, in writing, to extend this Agreement. If the Agreement
is not renewed in writing, the non-renewal is not considered a Termination (as
defined below), and the Executive is not entitled to any compensation, as set
forth in Section 5, that becomes effective if the Agreement is terminated.

 

3.            Position and Duties.

 

(a)            The Executive shall, during the Employment Period hereunder,
serve as Chief Executive Officer (“CEO”) shall perform the executive and
administrative duties, functions and privileges incumbent with the position of
CEO and such other duties as reasonably determined by the Board of Directors of
the Company (the “Board”) from time to time.

 



 

 

 

(b)            The Executive will report to the Board, and the Executive’s
authority is subject to approval by the Board, which said approval may be
reflected in approval of the Executive’s decisions in the annual budget or
during corporate governance meetings with the Board.

 

(c)            The Executive agrees to serve the Company faithfully,
conscientiously and to the best of her ability, and to devote all of her
business time to the business and affairs of the Company (and, if requested by
the Board, any subsidiary or affiliate of the Company) so as to promote the
profit, benefit and advantage of the Company and, if applicable, any
subsidiaries or affiliates of the Company. The Executive shall fulfill her
duties of loyalty, fidelity and allegiance to act at all times in the best
interests of the Company and to do no act which would injure the business,
interests or reputation of the Company. The Executive’s employment is subject to
compliance with all the Company’s policies, all as may be amended from time to
time.

 

(d)            During the Employment Period, the Executive’s principal place of
employment shall be at the Company’s executive offices in Boulder, Colorado. The
Executive acknowledges, however, that travel may be required as part of her
duties hereunder; and the Executive agrees to undertake such travel as may be
reasonably required by the business of the Company from time to time.

 

4.            Compensation.

 

(a)            Base Salary. During the Employment Period, the Company shall pay
to the Executive an annual base salary (“Base Salary”) of Three Hundred Fifty
Thousand United States Dollars ($350,000) payable by the Company and payable in
accordance with the Company’s payroll schedules throughout the term of such
employment, subject to the provisions of Section 5 hereof (governing
Terminations), and subject to any applicable tax and payroll deductions;
provided, however, that in the Company’s sole discretion, based on factors such
as the market and the Executive’s job performance, salary increases may be made.
There, however, is never a guarantee of an increase in Base Salary. Salary
decreases may be made through a written modification of this Agreement executed
and signed by the Parties.

 

(b)            Quarterly Bonus.

 

(i)            During the Employment Period, the Executive shall be eligible to
receive a bonus each quarter (“Quarterly Bonus”) of up to Twenty-Five Thousand
and 00/100 United States Dollars (US $25,000.00). The amount of any Quarterly
Bonus shall be determined by the Company in its sole discretion and based on the
contributions of the Executive to the Company’s business and success.

 

(ii)            Quarterly Bonuses are not deemed earned and accrued until both
of the following events have occurred: the Board awards a Quarterly Bonus and
the Company files its Quarterly Report on Form 10-Q with the Securities and
Exchange Commission (“SEC”), with respect to the first, second and third
quarters, or its Annual Report on Form 10-K with the SEC, with respect to the
fourth quarter. Provided that a Quarterly Bonus has been awarded as described
herein, the payment of the Quarterly Bonus will occur with the next regular
payroll that is processed at least ten (10) business days following the
Company’s filing of its Quarterly Report on Form 10-Q with the SEC, with respect
to the first, second and third quarters, or its Annual Report on Form 10-K with
the SEC, with respect to the fourth quarter. The Parties agree that payment of
the Quarterly Bonus may be delayed based on the cash position of the Company.

 



2

 

 

(iii)            Quarterly Bonuses that are not earned and accrued are deemed
waived if the Executive’s employment terminates for any reason prior to the
Board awarding a Quarterly Bonus and the Company filing its Quarterly Report on
Form 10-Q with the SEC, with respect to the first, second and third quarters, or
its Annual Report on Form 10-K with the SEC, with respect to the fourth quarter.

 

(c)            Reorganization Bonus. In the event that a plan of reorganization
for the Company is confirmed by a court of bankruptcy under Chapter 11 of the
Bankruptcy Code of the United States during the Employment Period, the Company,
in its discretion and subject to the approval of the bankruptcy court that
confirmed the plan of reorganization, may award the Executive a bonus
(“Reorganization Bonus”) to reflect the Executive’s assistance with securing the
confirmed reorganization plan. Any Reorganization Bonus shall not be deemed
earned and accrued until both of the following events have occurred: the Board
awards a Reorganization Bonus and the confirmation of the reorganization plan
becomes final and thirty (30) days pass following the confirmation of the
reorganization plan becoming final. Provided that a Reorganization Bonus has
been awarded as describe herein, the payment of the Reorganization Bonus will
occur with the next regular payroll that is processed thirty (30) days following
the date in which the confirmation of the reorganization plan becomes final.

 

(d)            Other Benefits.

 

(i)            During the Employment Period, the Executive shall be entitled to
participate in such employee benefit plans, programs or arrangements
(collectively the “Plans”), implemented by the Company and available to
executive officers of the Company such as Medical, Dental, Short Term
Disability, Long Term Disability, 401(k), and Life Insurance. the Company shall
have the right, from time to time and in its sole discretion, to modify and
amend the benefits provided to its executive officers, including the Executive,
consistent with the provisions herein.

 

(ii)            For up to the first ninety (90) days of the Employment Period,
the Company shall reimburse the Executive for the costs associated with her
benefits, up to an amount of Four Thousand Five Hundred United States Dollars
($4,500).

 

(iii)            The Executive shall be provided with a defined benefits package
within the first ninety (90) days of the Employment Period, which shall include,
but not be limited to, a 401(k) plan.

 

(e)            Fringe Benefits.

 

(i)            Business Expenses. During the Employment Period, the Company
shall pay for directly or reimburse the Executive for all reasonable, customary
and necessary business-related expenses incurred by the Executive in connection
with the duties of the Executive hereunder, upon submission by the Executive to
the Company of such written evidence of such expense as the Company may require.
Any disputes as to the eligibility of an expense for reimbursement shall be
resolved in the sole discretion of the Board.

 



3

 

 

(ii)            Paid Time Off. During the Employment Period, the Company agrees
that the Executive shall earn five (5) weeks (25 business days) of Paid Time Off
(“PTO”) per calendar year for use as the Executive sees fit, provided that such
PTO intended for use as vacation time shall be taken at times mutually agreeable
to the Executive and Company and otherwise pursuant to applicable workplace
policies governing the use of PTO. The Executive shall further be entitled to
paid holidays and authorized leaves (paid and unpaid) in accordance with the
policies of the Company then in effect for its senior executives. The period of
December 25 to January 1 of the following calendar year shall be specifically
designated as a holiday period throughout the Employment Period. At all times,
irrespective of the reason for the use, the Executive’s use of PTO shall be
consistent with the applicable workplace policies.

 

(iii)            Change of Control. The Company and the Executive acknowledge
the terms of the Change of Control Agreement dated April 3, 2012 (“Change of
Control Agreement”) and agree that the terms of the Change of Control Agreement
expressly are incorporated by reference into the Agreement. The Parties further
agree that the Change of Control Agreement expressly survives termination of the
prior independent contractor relationship between the Company and the Executive.

 

(iv)            Stock Options. The Company and the Executive acknowledge the
terms of the NeoMedia Technologies, Inc. Non-Qualified Stock Option Agreement
dated July 23, 2102 (“Stock Option Agreement”) and agree that the terms of the
Stock Option Agreement expressly is incorporated by reference into the
Agreement. The Parties further agree that the Stock Option Agreement expressly
survive(s) termination of the prior independent contractor relationship between
the Company and the Executive.

 

(v)            Recovery of Incentive Compensation. Notwithstanding anything
herein to the contrary, the Executive agrees that incentive compensation payable
to the Executive under this Agreement or otherwise shall be subject to any
clawback policy adopted or implemented by the Company in respect to the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and such
regulations as are promulgated thereunder from time to time, or in respect to
any other applicable law, regulation or Company policy.

 

5.            Termination.

 

(a)            Termination upon Death. The Executive’s employment hereunder
shall terminate upon the death of the Executive; provided, however, that for
purposes of this Agreement the Date of Termination based upon the death of the
Executive shall de deemed to have occurred on the last day of the month in which
the death of the Executive shall have occurred.

 

(b)            Termination upon Disability. If the Executive is unable to
perform the essential functions of her position, with or without reasonable
accommodation, for an aggregate period in excess of ninety (90) days during the
previous twelve (12) months, due to a physical or mental illness, disability or
condition, the Company may terminate the Executive’s employment hereunder at the
end of any calendar month by giving written Notice of Termination to the
Executive. Any questions as to the existence, extent or potentiality of illness
or incapacity of the Executive upon which the Company and the Executive cannot
agree shall be determined by a qualified independent physician selected by the
Company. The determination of such physician certified in writing to the Company
and to the Executive shall be final and conclusive for all purposes of this
Agreement. This Subsection 5(b) of this Agreement is intended to be interpreted
and applied consistent with any laws, statutes, regulations and ordinances
prohibiting discrimination, harassment and/or retaliation on the basis of a
disability.

 



4

 

 

(c)            Termination for Cause. Notwithstanding the Employment Period, the
Company may terminate the Executive for Cause, by giving written Notice of
Termination to Executive. The Date of Termination shall be specified in the
Notice of Termination. For purposes hereof, “Cause” shall mean: (i) the
Executive’s failure to materially perform and discharge the duties and
responsibilities of the Executive under this Agreement after receiving written
notice and allowing the Executive thirty (30) days to cure such failures, if so
curable, (provided, however, that after one such notice has been given to the
Executive during the Employment Period, the Company is no longer required to
provide time to cure subsequent failures under this Subsection 5(c)(i)); or (ii)
any breach by the Executive of the provisions of Sections 6, 8 and/or 9 hereof;
or (iii) misconduct which, in the opinion and sole discretion of the Company, is
injurious to the Company; or (iv) felony conviction involving the personal
dishonesty or moral turpitude of the Executive; or (v) engagement in illegal
drug use or alcohol abuse which prevents the Executive from performing her
duties in any manner; or (vi) any misappropriation, embezzlement or conversion
of the Company’s or any of its parent’s, subsidiary’s or affiliate’s property by
the Executive; or (vii) willful misconduct or breach of fiduciary duty by the
Executive in respect of the duties or obligations of the Executive under this
Agreement; or (viii) the Executive’s failure to materially perform and discharge
the duties and responsibilities of the Executive with respect to goals or
objectives periodically provided to the Executive by the Company.

 

(d)            Termination by the Company without Cause. Except as set forth in
Section 5(c) hereof, the Company may terminate this Agreement at any time by
providing a Notice of Termination which includes a Date of Termination at least
thirty (30) days after delivery of the Notice of Termination.

 

(e)            Termination by the Executive other than for Good Reason. The
Executive may terminate this Agreement by delivering a Notice of Termination to
the Company. The Date of Termination shall be specified in the Notice of
Termination; provided however, that the Date of Termination shall not be earlier
than sixty (60) calendar days after delivery of the Notice of Termination.

 

(f)            Termination by the Executive for Good Reason. The Executive may
terminate this Agreement with Good Reason by delivering a Notice of Termination
to the Company specifying the Date of Termination and a complete factual basis
for Executive’s belief that she has “Good Reason” to terminate this Agreement.
“Good Reason” shall be deemed to exist if: (i) there is a material diminution of
the Executive’s authority, duties or reporting responsibilities; or (ii) the
Company willfully and materially breaches this Agreement, provided that “Good
Reason” shall not be deemed to have occurred unless the Executive provides
written notice to the Company of the condition constituting “Good Reason” within
fifteen (15) days of the initial existence of the condition, and such condition
is not corrected by the Company within thirty (30) days of the date of the
Company’s receipt of such written notice. With respect to a claim that the
Company has materially breached this Agreement, the notice must specify the
following: (x) each and every material breach(es) by the Company, and (y) the
factual basis for the Executive’s claim that the Company has materially breached
the Agreement including when the breach occurred, how it occurred, who was
involved, what happened, and why it constitutes a breach. Notice of the material
breach and/or Notice of the Date of Termination shall be provided as defined in
Section 7 below.

 



5

 

 

(g)            Obligations Upon Termination.

 

(i)            Termination for Death or Disability. If employment terminates
pursuant to Subsection 5(a) or (b), the Company shall, promptly upon such
termination, pay the Executive, the Estate of Executive, or the person charged
with legal responsibility for the Executive’s Estate or her person, an amount
equal to three (3) months of Base Salary from the date of the Notice of
Termination. Payment shall be made in a single lump sum minus applicable
withholdings. The Executive, as of the date of the Notice of Termination, shall
have no further entitlement under this Agreement to any other Compensation (as
set forth in Section 4 above), including but not limited to Base Salary,
benefits and bonuses. The Executive also shall not be entitled to receive other
severance or post-termination payments (except solely such Base Salary or other
payments as may have been accrued but not yet paid prior to such termination).
Any outstanding stock option or other stock awards held by Executive as of the
Date of Termination shall be subject to the terms of the applicable award
agreements.

 

(ii)            Termination for Cause. In the event that the employment of the
Executive is terminated pursuant to Subsection 5(c), no Compensation (as set
forth in Section 4 above), no severance, no pro-rated bonuses or other
post-termination payment shall be due or payable by the Company to the Executive
(except solely such Base Salary or other payments as may have been accrued but
not yet paid prior to such termination). Any outstanding stock option or other
stock awards held by Executive as of the Date of Termination shall be subject to
the terms of the applicable award agreements.

 

(iii)            Termination by the Company Without Cause or by Executive for
Good Reason. In the event that the Company terminates this Agreement pursuant to
Subsection 5(d) or that the Executive terminates this Agreement pursuant to
Subsection 5(f), the Company shall, notwithstanding such termination, in
consideration for all of the undertakings and covenants of the Executive
contained herein, continue to pay to the Executive the Base Salary in effect as
of the Date of Termination for a period of six (6) months from the Date of
Termination, provided that such termination constitutes a separation from
service within the meaning of Section 409A of the Internal Revenue Code of 1986
(the “Code”). In no event, however, shall the continuation of such payments
during such post-termination period be deemed to be employment hereunder for
purposes of calculating any bonus due to the Executive or for purposes of
determining the vesting or exercise period of any stock options granted
hereunder, or otherwise. Except as set forth in this Subsection 5(g)(iii), the
Executive further shall not be provided benefits from the Company, as set forth
in Subsections 4(c) and (d), once the Date of Termination has been reached,
other than those benefits that have accrued prior to the Date of Termination.
Any outstanding stock option or other stock awards held by Executive as of the
Date of Termination shall be subject to the terms of the applicable award
agreements. The payments described in this Subsection 5(g)(iii) shall be based
on the Executive’s Base Salary in effect on the Date of Termination. The
payments shall be paid in normal payroll schedules with applicable withholdings
made from the payment, provided that, Executive executes the Release described
below in Subsection 5(h).

 



6

 

 

(iv)            Termination by Executive other than for Good Reason. In the
event that the employment of the Executive is terminated pursuant to Subsection
5(e), no Compensation (as set forth in Section 4 above), no severance, no
bonuses or other post-termination payment shall be due or payable by the Company
to the Executive (except solely such Base Salary or other payments as may have
been accrued but not yet paid prior to such termination). Any outstanding stock
option or other stock awards held by Executive as of the Date of Termination
shall be subject to the terms of the applicable award agreements.

 

(h)            Release Required for Severance Payments. No post-employment
payments by the Company relating to termination of employment under the
provisions of Section 5(g) shall commence until Executive executes and delivers
a mutually agreeable release reflecting the provisions of this Agreement and
waiving any and all claims against the Company other than the obligations set
forth in such release or in a final severance agreement and any applicable
revocation period with respect to such release has expired.

 

(i)            Compliance with Section 409A. The parties to this Agreement
intend that the Agreement complies with Section 409A of the Code, where
applicable, and this Agreement shall be interpreted in a manner consistent with
that intention. A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination qualifies as a “separation from service” within the meaning of
Section 409A of the Code and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” Notwithstanding any other provisions
of this Agreement to the contrary, and solely to the extent necessary for
compliance with Section 409A of the Code and not otherwise eligible for
exclusion from the requirements of Section 409A, if as of the date of the
Executive’s separation from service from the Company, (i) the Executive is
deemed to be a “specified employee” (within the meaning of Section 409A of the
Code and the applicable regulations), and (ii) the Company or any member of a
controlled group including the Company is publicly traded on an established
securities market or otherwise, no payment or other distribution required to be
made to the Executive hereunder (including any payment of cash, any transfer of
property and any provision of taxable benefits) solely as a result of the
Executive’s separation from service shall be made earlier than the first day of
the seventh month following the date on which the Executive separates from
service with the Company.

 

(j)            Notice of Termination. A “Notice of Termination” to effectuate a
termination under Section 5 shall be made in accordance with the Notice
provision defined in Section 7. For purposes of this Agreement, a Notice of
Termination shall mean a notice, in writing, which shall indicate the specific
termination provision of this Agreement relied upon as the basis for the
Termination and the Date of Termination. The Date of Termination shall not be
earlier than the date such Notice of Termination is delivered (as defined
above); provided however, that the Company, at its option, may elect to have the
Executive not report to work after the date of the written notice.

 



7

 

 

(k)            Date of Termination. “Date of Termination” means the date on
which this Agreement shall terminate in accordance with the provisions of this
Section 5.

 

6.            Restrictive Covenants. The Company and the Executive acknowledge
the terms of the Contractor Noncompetition, Nondisclosure and Nonsolicitation
Agreement (“Restrictive Covenant Agreement”), effective as of August 29, 2013,
and agree that the terms of the Restrictive Covenant Agreement expressly are
incorporated by reference into this Agreement. The Parties further agree that
the Restrictive Covenant Agreement expressly survives termination of the prior
independent contractor relationship between the Company and the Executive and
that this Agreement serves as consideration for the continuation of the
Restrictive Covenant Agreement.

 

7.            Notice. For the purpose of this Agreement, notices and all other
communications to either Party hereunder provided for in the Agreement shall be
in writing and shall be deemed to have been duly given when: (a) delivered in
person, mailed by certified mail, return receipt requested or recognized
overnight delivery service and (b) transmitted via electronic mail.

 

If to the Company: NeoMedia Technologies, Inc.   100 West Arapahoe Avenue, Suite
9   Boulder, CO 80302   Telephone: 303.546.7946   Facsimile: 636.648.9922  
Attention: Chief Financial Officer     With a copy to: K&L Gates LLP   Southeast
Financial Center – 39th Floor   200 South Biscayne Blvd.   Miami, FL 33131-2399
  Telephone:  305.539.3300   Facsimile:  305.358.7095   Attention:  April Boyer,
Esq.   E-mail: april.boyer@klgates.com     If to the Executive: Laura Marriott  
E-mail: lmarriott@neom.com    

or to such other address as either party shall designate by giving written
notice of such change to the other party.

 



8

 

 

8.            Return of the Company’s Property. All of the Company’s and its
parents’, subsidiaries’ and affiliates’ Products, Customer correspondence,
internal memoranda, designs, sales brochures, training manuals, project files,
price lists, Customer and Vendor lists, prospectus reports, Customer or Vendor
information, sales literature, territory printouts, call books, notebooks,
textbooks e-mails and Internet access, and all other like information or
products, including all copies, duplications, replications and derivatives of
such information or products, acquired by the Executive while in the employ of
the Company, whether prepared by the Executive or coming into the Executive’s
possession, shall be the exclusive property of the Company and shall be returned
immediately to the Company upon the expiration or termination of this Agreement
for any reason or upon request by the Board. The Executive also shall return
immediately return any Company issued property including, but not limited to,
laptops, computers, thumb drives, removable media devices, flash drives,
smartphones, cellular phones, iPads and other devices upon the expiration or
termination of this Agreement for any reason or upon request by the Board. The
Executive’s obligations under this Section 8 shall exist whether or not any of
these items or materials contain confidential information (as described in more
detail in the Restrictive Covenant Agreement) (“Confidential Information”) or
trade secrets. The Parties hereto shall comply with all applicable laws and
regulations regarding retention of and access to this Agreement and all books,
documents and records in connection therewith. The Executive shall provide the
Company with a signed certificate evidencing that all such property has been
returned, and that no such property or Confidential Information or trade secret
has been retained by the Executive in any form. If the Company has a good faith
basis for suspecting that Executive has retained documents, property or
information in violation of this provision, if requested, the Executive is
obligated to provide the Company and/or its agent with access to the Executive’s
laptop(s), external drive(s), computer(s), flash drive(s) and/or removable media
to ensure all property of the Company or its subsidiaries and affiliates has
been returned, and Executive is not retaining copies of the documents or
property without the Company permission.

 

9.            Prior Agreements.

 

(a)            The Executive represents to the Company (1) that there are no
restrictions, agreements, or understandings whatsoever to which the Executive is
a party which would prevent or make unlawful the Executive’s execution of this
Agreement or employment hereunder, (2) that the Executive’s execution of this
Agreement and employment hereunder shall not constitute a breach of any
contract, agreement or understanding, oral or written, to which the Executive is
a party or by which the Executive is bound, and (3) that the Executive is free
and able to execute this Agreement and to enter into employment by the Company.
The Executive further represents and agrees that she will not bring with her,
disclose or otherwise use any confidential, proprietary or trade secret
information acquired from any prior employer, whether that information was
created by the Executive or others. A written or oral notice or complaint that
Executive breached this provision or violated a restrictive covenant or an
agreement not to disclose Confidential Information shall subject the Executive,
at the Company’s sole discretion, to immediate termination with Cause. The
Executive also agrees to fully indemnify the Company for any and all damages,
costs and/or attorney’s fees incurred by the Company that arise from any claims
that were related to the Executive’s alleged or actual breach of a restrictive
covenant or an agreement not to disclose Confidential Information.

 



9

 

 

(b)            The Parties mutually acknowledge and agree that any prior offer
letters and/or employment or independent contractor agreements between and among
the Company or any affiliate or subsidiary and the Executive, including, but not
limited to, the independent contractor agreement between the Company and the
Executive (or any affiliate or related company), as amended, are declared null
and void with no legal effect, except as otherwise provided for herein, and the
Executive will take nothing from any such prior agreements, including any right
to any severance or termination benefits. The Executive hereby agrees that any
prior employment or independent contractor agreements between the Company or any
affiliate or subsidiary and the Executive shall have no legal effect whatsoever
as of the date this Agreement is executed by the Parties. The terms of this
Subsection 9(b), however, shall not apply to the Restrictive Covenant Agreement,
the Stock Option Agreement, or the Change of Control Agreement, which are all
incorporated by reference into this Agreement.

 

10.            Specific Performance. It is agreed that the rights granted to the
Parties hereunder are of a special and unique kind and character and that, if
there is a breach by any Party of any material provision of this Agreement, the
other Party would not have any adequate remedy at law. It is expressly agreed,
therefore, that the rights of the Parties hereunder may be enforced by an action
for specific performance and other equitable relief without the Parties posting
a bond, or, if a bond is required, the Parties agree that the lowest bond
permitted shall be adequate.

 

11.            Further Assurances. Each of the Parties hereto shall execute and
deliver any and all additional papers, documents and other assurances, and shall
do any and all acts and things reasonably necessary in connection with the
performance of their obligations hereunder and to carry out the intent of the
Parties hereto.

 

12.            Right to Review and Seek Counsel. The Executive acknowledges that
she has had the opportunity to seek independent counsel and tax advice in
connection with the execution of this Agreement, and the Executive represents
and warrants to the Company (a) that she has sought such independent counsel and
advice as she has deemed appropriate in connection with the execution hereof and
the transactions contemplated hereby, and (b) that she has not relied on any
representation of the Company as to tax matters, or as to the consequences of
the execution hereof.

 

13.            Waiver/Amendments. The waiver by the Company of a breach or
threatened breach of this Agreement by the Executive shall not be construed as a
waiver of any subsequent breach by the Executive. No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is approved by the Board and agreed to in writing signed by Executive
and such officer as may be specifically authorized by the Board.

 

14.            Entire Agreement. This Agreement contains the entire
understanding of the Parties and no agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either Party, which are not set forth expressly in this Agreement.
This Agreement supersedes all negotiations, preliminary agreements, and all
prior and contemporaneous discussions and understandings of the Parties and/or
their affiliates. The Executive acknowledges that she has not relied on any
prior or contemporaneous discussions or understandings in entering into this
Agreement.

 



10

 

 

15.            Neutral Construction. No Party may rely on any drafts of this
Agreement in any interpretation of the Agreement. Each Party to this Agreement
has reviewed this Agreement and has participated in its drafting and,
accordingly, no Party shall attempt to invoke the normal rule of construction to
the effect that ambiguities are to be resolved against the drafting Party in any
interpretation of this Agreement.

 

16.            Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Colorado without regard to conflicts of
law.

 

17.            Consent to Personal Jurisdiction and Venue; Waiver of Service of
Process. The Executive hereby consents to personal jurisdiction and exclusive
venue in the United States District Court for the District of Colorado, if such
Court can exercise jurisdiction over the matter for any action brought by the
Company or the Executive arising out of or in connection with this Agreement or
the Executive’s employment with the Company. In the event the foregoing Court
lacks jurisdiction, the Executive consents to personal jurisdiction and
exclusive venue in the Boulder County Combined Court of the 20th Judicial
District of Colorado. For purposes of this Section, the term “Executive”
includes any business entity owned or controlled by the Executive. Each Party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address for such Notices (under Section 7) to she/it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.

 

18.            Headings and Captions. The titles and captions of paragraphs,
sections, subparagraphs and subsections contained in this Agreement are provided
for convenience of reference only, and shall not be considered terms or
conditions of this Agreement.

 

19.            Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

20.            Survival. The provisions of this Agreement shall not survive the
termination of the Executive’s employment hereunder, except that the provisions
of (i) Section 5 hereto relating to post-termination payment obligations; (ii)
Section 6 hereto relating to the restrictive covenants; (iii) Section 8 hereto
relating to return of the Company’s property; and (iv) Section 17 relating to
jurisdiction, venue and waiver of personal service shall remain binding upon the
Parties.

 

21.            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns, and the
Executive agrees that this Agreement may be assigned by the Company without
Executive’s consent. This Agreement is not assignable by the Executive.

 

22.            Counterparts. This Agreement may be executed in one or more
separate counterparts, each of which, when so executed, shall be deemed to be an
original. Such counterparts shall, together, constitute and shall be one and the
same instrument. This Agreement, and the counterparts thereto, may be executed
by the Parties using their respective signatures transmitted via facsimile
machines or via electronic mail.

 



11

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on August
30, 2013.                        

 

NEOMEDIA TECHNOLOGIES, INC., a Delaware Corporation LAURA MARRIOTT              
By:/s/ Barry Baer   By: /s/ Laura Marriott         Name:Barry Baer            
Title:CFO      

 

 

 

 



12

